DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Amendment, filed 12/23/21, with respect to claims 9-12 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Allowable Subject Matter
Claims 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to precoding. None of the prior art teach or suggest control circuitry which, in operation, controls generating control information for specifying one of a plurality of precoding methods to be used to generate first transmission symbols and second transmission symbols, wherein the plurality of precoding methods includes a first precoding method where a fixed precoding matrix is used, a second precoding method where a precoding matrix with a phase shift is used, an amount of the phase shift being switched periodically and a third precoding method for spatial multiplexing, and generating the first transmission symbols and the second transmission symbols by applying a precoding matrix to first modulated symbols and second modulated symbols based on the control information, wherein the phase shift 1s applied to one of the first modulated symbols and the second modulated symbols; and at least one output coupled to the control circuitry, wherein the at least one output, in operation, outputs the generated first transmission symbols and second transmission symbols from two or more antennas and outputs the generated control information.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         January 5, 2022
/EVA Y PUENTE/                                                                                                                                                Primary Examiner, Art Unit 2632